PLEDGE AND SECURITY AGREEMENT

THIS PLEDGE AND SECURITY AGREEMENT is entered into as of May 21, 2009 by and
between Teton Energy Corporation, a Delaware corporation (the “Borrower”), and
JPMorgan Chase Bank, N.A., a national banking association, in its capacity as
agent (the “Administrative Agent”) for the lenders party to the Credit Agreement
referred to below.

PRELIMINARY STATEMENT

The Borrower, the Administrative Agent and the Lenders entered into that Credit
Agreement dated as of April 2, 2008 (as heretofore amended and as it may
hereafter be amended or modified from time to time, the “Credit Agreement”). The
Borrower is entering into this Pledge and Security Agreement (as it may be
amended or modified from time to time, the “Security Agreement”) in order to
induce the Lenders to continue to extend credit to the Borrower under the Credit
Agreement.

ACCORDINGLY, the Borrower and the Administrative Agent, on behalf of the
Lenders, hereby agree as follows:

ARTICLE I

DEFINITIONS

1.1 Terms Defined in Credit Agreement. All capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the Credit
Agreement.

1.2 Terms Defined in Uniform Commercial Code. Terms defined in the UCC which are
not otherwise defined in this Security Agreement are used herein as defined in
the UCC.

1.3 Definitions of Certain Terms Used Herein. As used in this Security
Agreement, in addition to the terms defined in the Preliminary Statement, the
following terms shall have the following meanings:

“Accounts” shall have the meaning set forth in Article 9 of the UCC.

“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.

“Chattel Paper” shall have the meaning set forth in Article 9 of the UCC.

“Collateral” means all Accounts, Chattel Paper, Documents, Equipment, General
Intangibles, Instruments, Inventory, Investment Property, Pledged Deposits, and
Other Collateral, wherever located, in which the Borrower now has or hereafter
acquires any right or interest, and the proceeds (including Stock Rights),
insurance proceeds and products thereof, together with all books and records,
customer lists, credit files, computer files, programs, printouts and other
computer materials and records related thereto.

“Control” shall have the meaning set forth in Article 8 or, if applicable, in
Section 9.104, 9.105, 9.106 or 9.107 of Article 9 of the UCC.

“Default” means an event described in Section 5.1.

“Deposit Accounts” shall have the meaning set forth in Article 9 of the UCC.

“Documents” shall have the meaning set forth in Article 9 of the UCC.

“Equipment” shall have the meaning set forth in Article 9 of the UCC.

“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.

“General Intangibles” shall have the meaning set forth in Article 9 of the UCC.

“Instruments” shall have the meaning set forth in Article 9 of the UCC.

“Inventory” shall have the meaning set forth in Article 9 of the UCC.

“Investment Property” shall have the meaning set forth in Article 9 of the UCC.

“Lenders” means the lenders party to the Credit Agreement and their successors
and assigns.

“Obligations” means any and all existing and future indebtedness, obligation and
liability of every kind, nature and character, direct or indirect, absolute or
contingent (including all renewals, extensions and modifications thereof and all
fees, costs and expenses incurred by the Administrative Agent or the Lenders in
connection with the preparation, administration, collection or enforcement
thereof), of the Borrower to the Administrative Agent or any Lender or any
branch, subsidiary or affiliate thereof, arising under or pursuant to this
Security Agreement, the Credit Agreement and any promissory note or notes now or
hereafter issued under the Credit Agreement.

“Other Collateral” means any property of the Borrower, other than real estate,
not included within the defined terms Accounts, Chattel Paper, Documents,
Equipment, General Intangibles, Instruments, Inventory, Investment Property and
Pledged Deposits, including, without limitation, all cash on hand,
letter-of-credit rights, letters of credit, Stock Rights and Deposit Accounts or
other deposits (general or special, time or demand, provisional or final) with
any bank or other financial institution, it being intended that the Collateral
include all property of the Borrower other than real estate.

“Pledged Deposits” means all time deposits of money (other than Deposit Accounts
and Instruments), whether or not evidenced by certificates, which the Borrower
may from time to time designate as pledged to the Administrative Agent or to any
Lender as security for any Obligation, and all rights to receive interest on
said deposits.

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into between the Borrower and
any Lender or Affiliate thereof which is a rate swap, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
forward transaction, currency swap transaction, cross-currency rate swap
transaction, currency option or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures.

“Rate Management Obligations” means any and all obligations of the Borrower,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (i) any and all Rate Management
Transactions, and (ii) any and all cancellations, buy backs, reversals,
terminations or assignments of any Rate Management Transactions.

“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments or Pledged Deposits, and any other rights or claims to receive money
which are General Intangibles or which are otherwise included as Collateral.

“Required Secured Parties” means (a) prior to an acceleration of the obligations
under the Credit Agreement, the Majority Lenders, (b) after an acceleration of
the obligations under the Credit Agreement but prior to the date upon which the
Credit Agreement has terminated by its terms and all of the obligations
thereunder have been paid in full, Lenders and their Affiliates holding in the
aggregate at least 66?% of the total of (i) the unpaid principal amount of
outstanding Loans and (ii) the aggregate net early termination payments and all
other amounts then due and unpaid from the Borrower to the Lenders or their
Affiliates under Rate Management Transactions, as determined by the
Administrative Agent in its reasonable discretion, and (c) after the Credit
Agreement has terminated by its terms and all of the obligations thereunder have
been paid in full (whether or not the obligations under the Credit Agreement
were ever accelerated), Lenders and their Affiliates holding in the aggregate at
least 66?% of the aggregate net early termination payments and all other amounts
then due and unpaid from the Borrower to the Lenders or their Affiliates under
Rate Management Transactions, as determined by the Administrative Agent in its
reasonable discretion.

“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.

“Secured Obligations” means the Obligations and Rate Management Obligations
entered into with one or more of the Lenders or their Affiliates.

“Security” has the meaning set forth in Article 8 of the Texas UCC.

“Stock Rights” means any securities, dividends or other distributions and any
other right or property which the Borrower shall receive or shall become
entitled to receive for any reason whatsoever with respect to, in substitution
for or in exchange for any securities or other ownership interests in a
corporation, partnership, joint venture or limited liability company
constituting Collateral and any securities, any right to receive securities and
any right to receive earnings, in which the Borrower now has or hereafter
acquires any right, issued by an issuer of such securities.

“UCC” means the Uniform Commercial Code as in effect from time to time of the
governing jurisdiction set forth in Section 8.14 hereof.

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

ARTICLE II

GRANT OF SECURITY INTEREST

The Borrower hereby pledges, assigns and grants to the Administrative Agent, on
behalf of and for the ratable benefit of the Lenders and (to the extent
specifically provided herein) their Affiliates, a security interest in all of
the Borrower’s right, title and interest in and to the Collateral to secure the
prompt and complete payment and performance of the Secured Obligations.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

3.1 Title, Authorization, Validity and Enforceability. The Borrower has good and
valid rights in or the power to transfer the Collateral and title to the
Collateral with respect to which it has purported to grant a security interest
hereunder, free and clear of all Liens except for Liens permitted under
Section 4.1(f), and has full power and authority to grant to the Administrative
Agent the security interest in such Collateral pursuant hereto. The execution
and delivery by the Borrower of this Security Agreement has been duly authorized
by proper corporate proceedings, and this Security Agreement constitutes a
legal, valid and binding obligation of the Borrower and creates a security
interest which is enforceable against the Borrower in all now owned and
hereafter acquired Collateral.

3.2 Conflicting Laws and Contracts. Neither the execution and delivery by the
Borrower of this Security Agreement, the creation and perfection of the security
interest in the Collateral granted hereunder, nor compliance with the terms and
provisions hereof will violate any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on the Borrower or the Borrower’s articles
or certificate of incorporation or by-laws, the provisions of any indenture,
instrument or agreement to which the Borrower is a party or is subject, or by
which it, or its property, is bound, or conflict with or constitute a default
thereunder, or result in the creation or imposition of any Lien pursuant to the
terms of any such indenture, instrument or agreement (other than any Lien of the
Administrative Agent on behalf of the Lenders).

3.3 Type and Jurisdiction of Organization. The Borrower is a corporation
organized under the laws of the State of Delaware.

3.4 Principal Location. The Borrower’s mailing address and the location of its
place of business (if it has only one) or its chief executive office (if it has
more than one place of business), is disclosed in Exhibit A; the Borrower has no
other places of business except those set forth in Exhibit A.

3.5 Property Locations. The Inventory and Equipment are located solely at the
locations described in Exhibit A. All of said locations are owned by the
Borrower except for locations (a) which are leased by the Borrower as lessee and
designated in Part B of Exhibit A and (b) at which Inventory is held in a public
warehouse or is otherwise held by a bailee or on consignment as designated in
Part C of Exhibit A, with respect to which Inventory the Borrower has delivered
bailment agreements, warehouse receipts, financing statements or other documents
satisfactory to the Lenders to protect the Administrative Agent’s and the
Lenders’ security interest in such Inventory.

3.6 No Other Names. The Borrower has not conducted business under any name
except the name in which it has executed this Security Agreement, which is the
exact name as it appears in the Borrower’s organizational documents, as amended,
as filed with the Borrower’s jurisdiction of organization.

3.7 No Default. No Default or Unmatured Default exists.

3.8 Accounts and Chattel Paper. The names of the obligors, amounts owing, due
dates and other information with respect to the Accounts and Chattel Paper are
and will be correctly stated in all records of the Borrower relating thereto and
in all invoices and reports with respect thereto furnished to the Administrative
Agent by the Borrower from time to time. As of the time when each Account or
each item of Chattel Paper arises, the Borrower shall be deemed to have
represented and warranted that such Account or Chattel Paper, as the case may
be, and all records relating thereto, are genuine and in all respects what they
purport to be.

3.9 Intentionally deleted.

3.10 No Financing Statements. No financing statement describing all or any
portion of the Collateral which has not lapsed or been terminated naming the
Borrower as debtor has been filed in any jurisdiction except (a) financing
statements naming the Administrative Agent on behalf of the Lenders as the
secured party and (b) as described in Exhibit B and (c) as permitted by
Section 4.1(f).

3.11 Federal Employer Identification Number. The Borrower’s Federal employer
identification number is 84-1482290.

3.12 State Organization Number. If the Borrower is a registered organization,
the Borrower’s State organization number is 2896826.

ARTICLE IV

COVENANTS

From the date of this Security Agreement, and thereafter until this Security
Agreement is terminated:

4.1 General.

(a) Inspection. The Borrower will permit the Administrative Agent or any Lender,
by its representatives and Administrative Agents (i) to inspect the Collateral,
(ii) to examine and make copies of the records of the Borrower relating to the
Collateral and (iii) to discuss the Collateral and the related records of the
Borrower with, and to be advised as to the same by, the Borrower’s officers and
employees (and, in the case of any Receivable, with any person or entity which
is or may be obligated thereon), all at such reasonable times and intervals as
the Administrative Agent or such Lender may determine, and all at the Borrower’s
expense.

(b) Taxes. The Borrower will pay when due all taxes, assessments and
governmental charges and levies upon the Collateral, except those which are
being contested in good faith by appropriate proceedings and with respect to
which no Lien exists.

(c) Records and Reports; Notification of Default. The Borrower will maintain
complete and accurate books and records with respect to the Collateral, and
furnish to the Administrative Agent, with sufficient copies for each of the
Lenders, such reports relating to the Collateral as the Administrative Agent
shall from time to time request. The Borrower will give prompt notice in writing
to the Administrative Agent and the Lenders of the occurrence of any Default or
Unmatured Default and of any other development, financial or otherwise, which
might materially and adversely affect the Collateral.

(d) Financing Statements and Other Actions; Defense of Title. The Borrower
hereby authorizes the Administrative Agent to file, and if requested will
execute and deliver to the Administrative Agent, all financing statements and
other documents and take such other actions as may from time to time be
requested by the Administrative Agent in order to maintain a first perfected
security interest in and, if applicable, Control of, the Collateral. The
Borrower will take any and all actions necessary to defend title to the
Collateral against all persons and to defend the security interest of the
Administrative Agent in the Collateral and the priority thereof against any Lien
not expressly permitted hereunder.

(e) Disposition of Collateral. The Borrower will not sell, lease or otherwise
dispose of the Collateral except (i) prior to the occurrence of a Default or
Unmatured Default, dispositions specifically permitted pursuant to Section 9.11
of the Credit Agreement, (ii) until such time following the occurrence of a
Default as the Borrower receives a notice from the Administrative Agent
instructing the Borrower to cease such transactions, sales or leases of
Inventory in the ordinary course of business, and (iii) until such time as the
Borrower receives a notice from the Administrative Agent pursuant to
Article VII, proceeds of Inventory and Accounts collected in the ordinary course
of business.

(f) Liens. The Borrower will not create, incur, or suffer to exist any Lien on
the Collateral except (i) the security interest created by this Security
Agreement, and (ii) other Liens permitted pursuant to Section 9.03 of the Credit
Agreement (including those Liens securing Permitted Convertible Debt which are
subordinated to the Liens securing the Indebtedness pursuant to the
Intercreditor Agreement).

(g) Change in Corporate Existence, Type or Jurisdiction of Organization,
Location, Name. The Borrower will:

(i) preserve its existence as a corporation and not, in one transaction or a
series of related transactions, merge into or consolidate with any other entity,
or sell all or substantially all of its assets;

(ii) not change its state of organization;

(iii) not maintain its place of business (if it has only one) or its chief
executive office (if it has more than one place of business) at a location other
than a location specified on Exhibit A; and

(iv) not (A) have any Inventory or Equipment or proceeds or products thereof
(other than Inventory and proceeds thereof disposed of as permitted by
Section 4.1(e)) at a location other than a location specified in Exhibit A,
(B) change its name or taxpayer identification number or (C) change its mailing
address,

unless the Borrower shall have given the Administrative Agent not less than
30 days’ prior written notice of such event or occurrence and the Administrative
Agent shall have either (x) determined that such event or occurrence will not
adversely affect the validity, perfection or priority of the Administrative
Agent’s security interest in the Collateral, or (y) taken such steps (with the
cooperation of the Borrower to the extent necessary or advisable) as are
necessary or advisable to properly maintain the validity, perfection and
priority of the Administrative Agent’s security interest in the Collateral.

(h) Other Financing Statements. The Borrower will not sign or authorize the
signing on its behalf or the filing of any financing statement naming it as
debtor covering all or any portion of the Collateral, except as permitted by
Section 4.1(f).

4.2 Receivables.

(a) Certain Agreements on Receivables. The Borrower will not make or agree to
make any discount, credit, rebate or other reduction in the original amount
owing on a Receivable or accept in satisfaction of a Receivable less than the
original amount thereof, except that, prior to the occurrence of a Default, the
Borrower may reduce the amount of Accounts arising from the sale of Inventory in
accordance with its present policies and in the ordinary course of business.

(b) Collection of Receivables. Except as otherwise provided in this Security
Agreement, the Borrower will collect and enforce, at the Borrower’s sole
expense, all amounts due or hereafter due to the Borrower under the Receivables.

(c) Delivery of Invoices. The Borrower will deliver to the Administrative Agent
immediately upon its request after the occurrence of a Default duplicate
invoices with respect to each Account bearing such language of assignment as the
Administrative Agent shall specify.

(d) Disclosure of Counterclaims on Receivables. If (i) any discount, credit or
agreement to make a rebate or to otherwise reduce the amount owing on a
Receivable exists or (ii) if, to the knowledge of the Borrower, any dispute,
setoff, claim, counterclaim or defense exists or has been asserted or threatened
with respect to a Receivable, the Borrower will disclose such fact to the
Administrative Agent in writing in connection with the inspection by the
Administrative Agent of any record of the Borrower relating to such Receivable
and in connection with any invoice or report furnished by the Borrower to the
Administrative Agent relating to such Receivable.

4.3 Inventory and Equipment.

(a) Maintenance of Goods. The Borrower will do all things necessary to maintain,
preserve, protect and keep the Inventory and the Equipment in good repair and
working and saleable condition.

(b) Insurance. The Borrower will (i) maintain fire and extended coverage
insurance on the Inventory and Equipment containing a lender’s loss payable
clause in favor of the Administrative Agent, on behalf of the Lenders, and
providing that said insurance will not be terminated except after at least
30 days’ written notice from the insurance company to the Administrative Agent,
(ii) maintain such other insurance on the Collateral for the benefit of the
Administrative Agent as the Administrative Agent shall from time to time
request, (iii) furnish to the Administrative Agent upon the request of the
Administrative Agent from time to time the originals of all policies of
insurance on the Collateral and certificates with respect to such insurance and
(iv) maintain general liability insurance naming the Administrative Agent, on
behalf of the Lenders, as an additional insured.

4.4 Instruments, Securities, Chattel Paper, Documents and Pledged Deposits. The
Borrower will (a) deliver to the Administrative Agent immediately upon execution
of this Security Agreement the originals of all Chattel Paper, Securities and
Instruments constituting Collateral (if any then exist), (b) hold in trust for
the Administrative Agent upon receipt and immediately thereafter deliver to the
Administrative Agent any Chattel Paper, Securities and Instruments constituting
Collateral, (c) upon the designation of any Pledged Deposits (as set forth in
the definition thereof), deliver to the Administrative Agent such Pledged
Deposits which are evidenced by certificates included in the Collateral endorsed
in blank, marked with such legends and assigned as the Administrative Agent
shall specify, and (d) upon the Administrative Agent’s request, after the
occurrence and during the continuance of a Default, deliver to the
Administrative Agent (and thereafter hold in trust for the Administrative Agent
upon receipt and immediately deliver to the Administrative Agent) any Document
evidencing or constituting Collateral.

4.5 Uncertificated Securities and Certain Other Investment Property. The
Borrower will permit the Administrative Agent from time to time to cause the
appropriate issuers (and, if held with a securities intermediary, such
securities intermediary) of uncertificated securities or other types of
Investment Property not represented by certificates which are Collateral to mark
their books and records with the numbers and face amounts of all such
uncertificated securities or other types of Investment Property not represented
by certificates and all rollovers and replacements therefor to reflect the Lien
of the Administrative Agent granted pursuant to this Security Agreement. The
Borrower will take any actions necessary to cause (a) the issuers of
uncertificated securities which are Collateral and which are Securities and
(b) any financial intermediary which is the holder of any Investment Property,
to cause the Administrative Agent to have and retain Control over such
Securities or other Investment Property. Without limiting the foregoing, the
Borrower will, with respect to Investment Property held with a financial
intermediary, cause such financial intermediary to enter into a control
agreement with the Administrative Agent in form and substance satisfactory to
the Administrative Agent.

4.6 Stock and Other Ownership Interests.

(a) Changes in Capital Structure of Issuers. The Borrower will not (i) permit or
suffer any issuer of privately held corporate securities or other ownership
interests in a corporation, partnership, joint venture or limited liability
company constituting Collateral to dissolve, liquidate, retire any of its
capital stock or other Instruments or Securities evidencing ownership, reduce
its capital or merge or consolidate with any other entity, or (ii) vote any of
the Instruments, Securities or other Investment Property in favor of any of the
foregoing.

(b) Issuance of Additional Securities. The Borrower will not permit or suffer
the issuer of privately held corporate securities or other ownership interests
in a corporation, partnership, joint venture or limited liability company
constituting Collateral to issue any such securities or other ownership
interests, any right to receive the same or any right to receive earnings,
except to the Borrower.

(c) Registration of Pledged Securities and other Investment Property. The
Borrower will permit any registerable Collateral to be registered in the name of
the Administrative Agent or its nominee at any time at the option of the
Required Secured Parties.

(d) Exercise of Rights in Pledged Securities and other Investment Property. The
Borrower will permit the Administrative Agent or its nominee at any time after
the occurrence of a Default, without notice, to exercise all voting and
corporate rights relating to the Collateral, including, without limitation,
exchange, subscription or any other rights, privileges, or options pertaining to
any corporate securities or other ownership interests or Investment Property in
or of a corporation, partnership, joint venture or limited liability company
constituting Collateral and the Stock Rights as if it were the absolute owner
thereof.

4.7 Pledged Deposits. The Borrower will not withdraw all or any portion of any
Pledged Deposit or fail to rollover said Pledged Deposit without the prior
written consent of the Administrative Agent.

4.8 Letter-of-Credit Rights. The Borrower will upon the Administrative Agent’s
request, cause each issuer of a letter of credit, to consent to the assignment
of proceeds of the letter of credit in order to give the Administrative Agent
Control of the letter-of-credit rights to such letter of credit.

4.9 Federal, State or Municipal Claims. The Borrower will notify the
Administrative Agent of any Collateral which constitutes a claim against the
United States government or any state or local government or any instrumentality
or agency thereof, the assignment of which claim is restricted by federal, state
or municipal law.

ARTICLE V

DEFAULT

5.1 The occurrence of any one or more of the following events shall constitute a
Default:

(a) Any representation or warranty made by or on behalf of the Borrower under or
in connection with this Security Agreement shall be materially false as of the
date on which made.

(b) The breach by the Borrower of any of the terms or provisions of Article IV
or Article VII.

(c) The breach by the Borrower (other than a breach which constitutes a Default
under Section 5.1(a) or 5.1(b)) of any of the terms or provisions of this
Security Agreement which is not remedied within 10 days after the giving of
written notice to the Borrower by the Administrative Agent.

(d) Any material portion of the Collateral shall be transferred or otherwise
disposed of, either voluntarily or involuntarily, in any manner not permitted by
Section 4.1(e) or 8.7 or shall be lost, stolen, damaged or destroyed.

(e) Any Secured Obligation shall not be paid when due, whether at stated
maturity, upon acceleration, or otherwise.

(f) The occurrence of any “Default” under, and as defined in, the Credit
Agreement.

(g) Any limited partnership interests or ownership interests in a limited
liability company which are included within the Collateral shall at any time
constitute a Security or the issuer of any such interests shall take any action
to have such interests treated as a Security unless (i) all certificates or
other documents constituting such Security have been delivered to the
Administrative Agent and such Security is properly defined as such under
Article 8 of the Uniform Commercial Code of the applicable jurisdiction, whether
as a result of actions by the issuer thereof or otherwise, or (ii) the
Administrative Agent has entered into a control agreement with the issuer of
such Security [or with a securities intermediary relating to such Security] and
such Security is defined as such under Article 8 of the Uniform Commercial Code
of the applicable jurisdiction, whether as a result of actions by the issuer
thereof or otherwise.

5.2 Acceleration and Remedies. Upon the acceleration of the obligations under
the Credit Agreement pursuant to Section 10.02 thereof, the Obligations and, to
the extent provided for under the Rate Management Transactions evidencing the
same, the Rate Management Obligations, shall immediately become due and payable
without presentment, demand, protest or notice of any kind, all of which are
hereby expressly waived, and the Administrative Agent may, with the concurrence
or at the direction of the Required Secured Parties, exercise any or all of the
following rights and remedies:

(a) Those rights and remedies provided in this Security Agreement, the Credit
Agreement, or any other Loan Document, provided that this Section 5.2(a) shall
not be understood to limit any rights or remedies available to the
Administrative Agent and the Lenders prior to a Default.

(b) Those rights and remedies available to a secured party under the UCC
(whether or not the UCC applies to the affected Collateral) or under any other
applicable law (including, without limitation, any law governing the exercise of
a bank’s right of setoff or bankers’ lien) when a debtor is in default under a
security agreement.

(c) Without notice except as specifically provided in Section 8.1 or elsewhere
herein, sell, lease, assign, grant an option or options to purchase or otherwise
dispose of the Collateral or any part thereof in one or more parcels at public
or private sale, for cash, on credit or for future delivery, and upon such other
terms as the Administrative Agent may deem commercially reasonable.

The Administrative Agent, on behalf of the secured parties, may comply with any
applicable state or federal law requirements in connection with a disposition of
the Collateral and compliance will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral.

If, after the Credit Agreement has terminated by its terms and all of the
Obligations have been paid in full, there remain Rate Management Obligations
outstanding, the Required Secured Parties may exercise the remedies provided in
this Section 5.2 upon the occurrence of any event which would allow or require
the termination or acceleration of any Rate Management Obligations pursuant to
the terms of the agreement governing any Rate Management Transaction.

5.3 Debtor’s Obligations Upon Default. Upon the request of the Administrative
Agent after the occurrence of a Default, the Borrower will:

(a) Assembly of Collateral. Assemble and make available to the Administrative
Agent the Collateral and all records relating thereto at any place or places
specified by the Administrative Agent.

(b) Secured Party Access. Permit the Administrative Agent, by the Administrative
Agent’s representatives and agents, to enter any premises where all or any part
of the Collateral, or the books and records relating thereto, or both, are
located, to take possession of all or any part of the Collateral and to remove
all or any part of the Collateral.

5.4 License. The Administrative Agent is hereby granted a license or other right
to use, following the occurrence and during the continuance of a Default,
without charge, the Borrower’s labels, patents, copyrights, rights of use of any
name, trade secrets, trade names, trademarks, service marks, customer lists and
advertising matter, or any property of a similar nature, as it pertains to the
Collateral, in completing production of, advertising for sale, and selling any
Collateral, and, following the occurrence and during the continuance of a
Default, the Borrower’s rights under all licenses and all franchise agreements
shall inure to the Administrative Agent’s benefit. In addition, the Borrower
hereby irrevocably agrees that the Administrative Agent may, following the
occurrence and during the continuance of a Default, sell any of the Borrower’s
Inventory directly to any person, including without limitation persons who have
previously purchased the Borrower’s Inventory from the Borrower and in
connection with any such sale or other enforcement of the Administrative Agent’s
rights under this Agreement, may sell Inventory which bears any trademark owned
by or licensed to the Borrower and any Inventory that is covered by any
copyright owned by or licensed to the Borrower and the Administrative Agent may
finish any work in process and affix any trademark owned by or licensed to the
Borrower and sell such Inventory as provided herein.

ARTICLE VI

WAIVERS, AMENDMENTS AND REMEDIES

No delay or omission of the Administrative Agent or any Lender to exercise any
right or remedy granted under this Security Agreement shall impair such right or
remedy or be construed to be a waiver of any Default or an acquiescence therein,
and any single or partial exercise of any such right or remedy shall not
preclude any other or further exercise thereof or the exercise of any other
right or remedy. No waiver, amendment or other variation of the terms,
conditions or provisions of this Security Agreement whatsoever shall be valid
unless in writing signed by the Administrative Agent with the concurrence or at
the direction of the Lenders required under Section 12.02 of the Credit
Agreement and then only to the extent in such writing specifically set forth.
All rights and remedies contained in this Security Agreement or by law afforded
shall be cumulative and all shall be available to the Administrative Agent and
the Lenders until the Secured Obligations have been paid in full.

ARTICLE VII

PROCEEDS; COLLECTION OF RECEIVABLES

7.1 Lockboxes. Upon request of the Administrative Agent after the occurrence of
a Default or Unmatured Default, the Borrower shall execute and deliver to the
Administrative Agent irrevocable lockbox agreements in the form provided by or
otherwise acceptable to the Administrative Agent, which agreements shall be
accompanied by an acknowledgment by the bank where the lockbox is located of the
Lien of the Administrative Agent granted hereunder and of irrevocable
instructions to wire all amounts collected therein to a special collateral
account at the Administrative Agent.

7.2 Collection of Receivables. The Administrative Agent may at any time after
the occurrence of a Default, by giving the Borrower written notice, elect to
require that the Receivables be paid directly to the Administrative Agent for
the benefit of the Lenders. In such event, the Borrower shall, and shall permit
the Administrative Agent to, promptly notify the account debtors or obligors
under the Receivables of the Lenders’ interest therein and direct such account
debtors or obligors to make payment of all amounts then or thereafter due under
the Receivables directly to the Administrative Agent. Upon receipt of any such
notice from the Administrative Agent, the Borrower shall thereafter hold in
trust for the Administrative Agent, on behalf of the Lenders, all amounts and
proceeds received by it with respect to the Receivables and Other Collateral and
immediately and at all times thereafter deliver to the Administrative Agent all
such amounts and proceeds in the same form as so received, whether by cash,
check, draft or otherwise, with any necessary endorsements. The Administrative
Agent shall hold and apply funds so received as provided by the terms of
Sections 7.3 and 7.4.

7.3 Special Collateral Account. The Administrative Agent may require all cash
proceeds of the Collateral to be deposited in a special non-interest bearing
cash collateral account with the Administrative Agent and held there as security
for the Secured Obligations. The Borrower shall have no control whatsoever over
said cash collateral account. If no Default or Unmatured Default has occurred or
is continuing, the Administrative Agent shall from time to time deposit the
collected balances in said cash collateral account into the Borrower’s general
operating account with the Administrative Agent. If any Default or Unmatured
Default has occurred and is continuing, the Administrative Agent may (and shall,
at the direction of the Majority Lenders), from time to time, apply the
collected balances in said cash collateral account to the payment of the Secured
Obligations whether or not the Secured Obligations shall then be due.

7.4 Application of Proceeds. The proceeds of the Collateral shall be applied by
the Administrative Agent to payment of the Secured Obligations in the following
order unless a court of competent jurisdiction shall otherwise direct:

(a) FIRST, to payment of all costs and expenses of the Administrative Agent
incurred in connection with the collection and enforcement of the Secured
Obligations or of the security interest granted to the Administrative Agent
pursuant to this Security Agreement;

(b) SECOND, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest and fees, pro rata among the Lenders and their
Affiliates in accordance with the amount of such accrued and unpaid interest and
fees owing to each of them;

(c) THIRD, to payment of the principal of the Secured Obligations and the net
early termination payments and any other Rate Management Obligations then due
and unpaid from the Borrower to any of the Lenders or their Affiliates, pro rata
among the Lenders and their Affiliates in accordance with the amount of such
principal and such net early termination payments and other Rate Management
Obligations then due and unpaid owing to each of them;

(d) FOURTH, to payment of any Secured Obligations (other than those listed
above) pro rata among those parties to whom such Secured Obligations are due in
accordance with the amounts owing to each of them; and

(e) FIFTH, the balance, if any, after all of the Secured Obligations have been
satisfied, shall be deposited by the Administrative Agent into the Borrower’s
general operating account with the Administrative Agent.

ARTICLE VIII

GENERAL PROVISIONS

8.1 Notice of Disposition of Collateral; Condition of Collateral. The Borrower
hereby waives notice of the time and place of any public sale or the time after
which any private sale or other disposition of all or any part of the Collateral
may be made. To the extent such notice may not be waived under applicable law,
any notice made shall be deemed reasonable if sent to the Borrower, addressed as
set forth in Article IX, at least ten days prior to (a) the date of any such
public sale or (b) the time after which any such private sale or other
disposition may be made. Administrative Agent shall have no obligation to
clean-up or otherwise prepare the Collateral for sale.

8.2 Compromises and Collection of Collateral. The Borrower and the
Administrative Agent recognize that setoffs, counterclaims, defenses and other
claims may be asserted by obligors with respect to certain of the Receivables,
that certain of the Receivables may be or become uncollectible in whole or in
part and that the expense and probability of success in litigating a disputed
Receivable may exceed the amount that reasonably may be expected to be recovered
with respect to a Receivable. In view of the foregoing, the Borrower agrees that
the Administrative Agent may at any time and from time to time, if a Default has
occurred and is continuing, compromise with the obligor on any Receivable,
accept in full payment of any Receivable such amount as the Administrative Agent
in its sole discretion shall determine or abandon any Receivable, and any such
action by the Administrative Agent shall be commercially reasonable so long as
the Administrative Agent acts in good faith based on information known to it at
the time it takes any such action.

8.3 Secured Party Performance of Debtor Obligations. Without having any
obligation to do so, the Administrative Agent may perform or pay any obligation
which the Borrower has agreed to perform or pay in this Security Agreement and
the Borrower shall reimburse the Administrative Agent for any amounts paid by
the Administrative Agent pursuant to this Section 8.3. The Borrower’s obligation
to reimburse the Administrative Agent pursuant to the preceding sentence shall
be a Secured Obligation payable on demand.

8.4 Authorization for Secured Party to Take Certain Action. The Borrower
irrevocably authorizes the Administrative Agent at any time and from time to
time in the sole discretion of the Administrative Agent and appoints the
Administrative Agent as its attorney in fact (a) to execute on behalf of the
Borrower as debtor and to file financing statements necessary or desirable in
the Administrative Agent’s sole discretion to perfect and to maintain the
perfection and priority of the Administrative Agent’s security interest in the
Collateral, (b) to indorse and collect any cash proceeds of the Collateral,
(c) to file a carbon, photographic or other reproduction of this Security
Agreement or any financing statement with respect to the Collateral as a
financing statement and to file any other financing statement or amendment of a
financing statement (which does not add new collateral or add a debtor) in such
offices as the Administrative Agent in its sole discretion deems necessary or
desirable to perfect and to maintain the perfection and priority of the
Administrative Agent’s security interest in the Collateral, (d) to contact and
enter into one or more agreements with the issuers of uncertificated securities
which are Collateral and which are Securities or with financial intermediaries
holding other Investment Property as may be necessary or advisable to give the
Administrative Agent Control over such Securities or other Investment Property,
(e) subject to the terms of Section 4.1(e), to enforce payment of the
Receivables in the name of the Administrative Agent or the Borrower, (f) to
apply the proceeds of any Collateral received by the Administrative Agent to the
Secured Obligations as provided in Article VII and (g) to discharge past due
taxes, assessments, charges, fees or Liens on the Collateral (except for such
Liens as are specifically permitted hereunder), and the Borrower agrees to
reimburse the Administrative Agent on demand for any payment made or any expense
incurred by the Administrative Agent in connection therewith, provided that this
authorization shall not relieve the Borrower of any of its obligations under
this Security Agreement or under the Credit Agreement.

8.5 Specific Performance of Certain Covenants. The Borrower acknowledges and
agrees that a breach of any of the covenants contained in Sections 4.1(e),
Section 4.1(f), 4.4, 5.3, or 8.7 or in Article VII will cause irreparable injury
to the Administrative Agent and the Lenders, that the Administrative Agent and
Lenders have no adequate remedy at law in respect of such breaches and therefore
agrees, without limiting the right of the Administrative Agent or the Lenders to
seek and obtain specific performance of other obligations of the Borrower
contained in this Security Agreement, that the covenants of the Borrower
contained in the Sections referred to in this Section 8.5 shall be specifically
enforceable against the Borrower.

8.6 Use and Possession of Certain Premises. Upon the occurrence of a Default,
the Administrative Agent shall be entitled to occupy and use any premises owned
or leased by the Borrower where any of the Collateral or any records relating to
the Collateral are located until the Secured Obligations are paid or the
Collateral is removed therefrom, whichever first occurs, without any obligation
to pay the Borrower for such use and occupancy.

8.7 Dispositions Not Authorized. The Borrower is not authorized to sell or
otherwise dispose of the Collateral except as set forth in Section 4.1(e) and
notwithstanding any course of dealing between the Borrower and the
Administrative Agent or other conduct of the Administrative Agent, no
authorization to sell or otherwise dispose of the Collateral (except as set
forth in Section 4.1(e)) shall be binding upon the Administrative Agent or the
Lenders unless such authorization is in writing signed by the Administrative
Agent with the consent or at the direction of the Required Lenders.

8.8 Benefit of Agreement. The terms and provisions of this Security Agreement
shall be binding upon and inure to the benefit of the Borrower, the
Administrative Agent and the Lenders and their respective successors and assigns
(including all persons who become bound as a debtor to this Security Agreement),
except that the Borrower shall not have the right to assign its rights or
delegate its obligations under this Security Agreement or any interest herein,
without the prior written consent of the Administrative Agent.

8.9 Survival of Representations. All representations and warranties of the
Borrower contained in this Security Agreement shall survive the execution and
delivery of this Security Agreement.

8.10 Taxes and Expenses. Any taxes (including income taxes) payable or ruled
payable by Federal or State authority in respect of this Security Agreement
shall be paid by the Borrower, together with interest and penalties, if any. The
Borrower shall reimburse the Administrative Agent for any and all out-of-pocket
expenses and internal charges (including reasonable attorneys’, auditors’ and
accountants’ fees and reasonable time charges of attorneys, paralegals, auditors
and accountants who may be employees of the Administrative Agent) paid or
incurred by the Administrative Agent in connection with the preparation,
execution, delivery, administration, collection and enforcement of this Security
Agreement and in the audit, analysis, administration, collection, preservation
or sale of the Collateral (including the expenses and charges associated with
any periodic or special audit of the Collateral). Any and all costs and expenses
incurred by the Borrower in the performance of actions required pursuant to the
terms hereof shall be borne solely by the Borrower.

8.11 Headings. The title of and section headings in this Security Agreement are
for convenience of reference only, and shall not govern the interpretation of
any of the terms and provisions of this Security Agreement.

8.12 Termination. This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until (a) the Credit Agreement has terminated pursuant
to its express terms and (b) all of the Secured Obligations have been
indefeasibly paid and performed in full and no commitments of the Administrative
Agent or the Lenders which would give rise to any Secured Obligations are
outstanding.

8.13 Entire Agreement. This Security Agreement embodies the entire agreement and
understanding between the Borrower and the Administrative Agent relating to the
Collateral and supersedes all prior agreements and understandings between the
Borrower and the Administrative Agent relating to the Collateral.

8.14 CHOICE OF LAW. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE
STATE OF TEXAS, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

8.15 Indemnity. The Borrower hereby agrees to indemnify the Administrative Agent
and the Lenders, and their respective successors, assigns, agents and employees
(“Indemnified Parties”), from and against any and all liabilities, damages,
penalties, suits, costs, and expenses of any kind and nature (including, without
limitation, all expenses of litigation or preparation therefor whether or not
the Administrative Agent or any Lender is a party thereto) imposed on, incurred
by or asserted against any Indemnified Party, in any way relating to or arising
out of this Security Agreement, or the manufacture, purchase, acceptance,
rejection, ownership, delivery, lease, possession, use, operation, condition,
sale, return or other disposition of any Collateral (including, without
limitation, (a) ANY OF THE FOREGOING ARISING FROM THE NEGLIGENCE OF AN
INDEMNIFIED PARTY and (b) latent and other defects, whether or not discoverable
by the Administrative Agent or the Lenders or the Borrower, and any claim for
patent, trademark or copyright infringement).

8.16 Conflicts. In the event of any conflict between the provisions of this
Security Agreement and the provisions of the Credit Agreement, the provisions of
the Credit Agreement shall govern.

ARTICLE IX

NOTICES

9.1 Sending Notices. Any notice required or permitted to be given under this
Security Agreement shall be sent (and deemed received) in the manner and to the
addresses set forth in Article XII of the Credit Agreement.

9.2 Change in Address for Notices. Each of the Borrower, the Administrative
Agent and the Lenders may change the address for service of notice upon it by a
notice in writing to the other parties.

ARTICLE X

THE ADMINISTRATIVE AGENT

JPMorgan Chase Bank, N.A. has been appointed Administrative Agent for the
Lenders hereunder pursuant to Article XI of the Credit Agreement. It is
expressly understood and agreed by the parties to this Security Agreement that
any authority conferred upon the Administrative Agent hereunder is subject to
the terms of the delegation of authority made by the Lenders to the
Administrative Agent pursuant to the Credit Agreement, and that the
Administrative Agent has agreed to act (and any successor Administrative Agent
shall act) as such hereunder only on the express conditions contained in such
Article XI. Any successor Administrative Agent appointed pursuant to Article XI
of the Credit Agreement shall be entitled to all the rights, interests and
benefits of the Administrative Agent hereunder.

IN WITNESS WHEREOF, the Borrower and the Administrative Agent have executed this
Security Agreement as of the date first above written.

TETON ENERGY CORPORATION

By:
Name:
Title:


JPMORGAN CHASE BANK, N.A., as Administrative Agent

By:
Ryan Fuessel,
Senior Vice President


EXHIBIT A

(See Sections 3.3, 3.4, 3.5, 4.1(g) and 9.1 of Security Agreement)

Place of Business (if it has only one) or Chief Executive Office (if more than
one place of business) and Mailing Address:

Teton Energy Corporation
600 17th Street, Suite 1600 North
Denver, CO 80202

Attention: Lonnie R Brock

Locations of Inventory and Equipment and Fixtures:



A.   Properties Owned by the Borrower:

Properties covered by and described by the Security Instruments and Reserve
Report delivered to the Administrative Agent in connection with the Credit
Agreement



B.   Properties Leased by the Borrower (Include Landlord’s Name):

Offices at location noted in address above.

Owner is CCP/MS SSIII Denver Dominion Plaza Property Owners LLC

The lease term is 69 months beginning in November 2008.



C.   Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):

None

EXHIBIT B

OFFICES IN WHICH FINANCING STATEMENTS HAVE BEEN FILED
(See Section 3.1 of Security Agreement)

Delaware Secretary of State

County Clerk
Garfield County, Colorado

